ADVISORY ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

The Reply filed 29 July 2022 has been considered, but Applicants’ arguments are not found to be persuasive for at least the following reasons. 

On pages 6-7 of the Reply, Applicants argue that Lv does not teach or suggest determining a weight of a voxel based on a location along a path of the projection measurement, as required by independent claim 1. In support of this argument, Applicants contend that Lv merely mentions that a kernel value may depend on the length of the intercept caused by the radiation ray passing through the voxel. 
Here, Applicants appear to point out a distinction without a difference. The length of the intercept of a radiation ray passing through a particular voxel is necessarily dependent on the location of that voxel along the path of the ray. Consider Fig. 7 of Lv:

    PNG
    media_image1.png
    389
    576
    media_image1.png
    Greyscale

As Applicants appear to acknowledge, Lv discloses that “the kernel value may depend on the intercept caused by the radiation ray passing through the voxel”, “a longer intercept across a voxel may relate to a larger kernel value”, and “[t]he contribution of a voxel to a radiation ray may be weighted based on the intercept by the radiation ray” ([0073]; emphasis added). Here, Lv clearly contemplates weighting each voxel based on the length of intercept, the weighting being represented by a kernel value. Applying this to Figure 7, voxel 1 would be weighted more heavily with a larger kernel value than voxel 3 since the intercept of voxel 1 is longer than that of voxel 3. Importantly, the length of intercept of each of voxels 1 and 3 (and therefore, their respective weights) is dependent on its location along the ray. 
Therefore, Lv does indeed disclose determining a weight of a voxel based on a location along a path of the projection measurement such that the weights differ at different locations along the path of the projection measurement, contrary to Applicants’ assertions. 

Applicants emphasize that the claimed feature in question allows for different weighting in different regions, e.g., different regions of interest (Page 7 of the Amendment). Initially, the Examiner notes that this feature is not recited in claims. If Applicants believe this feature distinguishes over Lv, the Examiner recommends amending the independent claims to clearly include this feature. However, the Examiner cautions that Lv does indeed disclose determining a region of interest by a doctor, for example, and assigning voxels and threads based on a radiation ray that may pass through the region of interest ([0051-0052]). An amendment directed to different weighting applied to different regions of interest should take this teaching into consideration. 

Applicants further argue that Lv is silent regarding determining different weight factors based on the projection measurement position, as required by independent claim 1 (page 7 of the Amendment). In support of this argument, Applicants assert that Lv merely mentions grouping rays based on a position of the point of annihilation on the radiation rays, but makes no mention of the different groups being weighted differently. 
However, as discussed above, Lv clearly discloses weighting different voxels along the ray differently. Applicants appear to concede this in the paragraph bridging pages 6-7 of the Amendment. Further, the weights of the voxels are dependent on the voxel position. In the example discussed above, voxels 1 and 3: (i) are weighted differently and (ii) have different positions. The positions of voxels 1 and 3 with respect to the ray necessarily affect how they are weighted (by virtue of affecting their respective intercept lengths). Thus, Lv does indeed disclose determining different weight factors based on projection measurement (ray) position, contrary to Applicants’ arguments. 

Applicants’ arguments with respect to independent claims 18 and 21 mirror those made with respect to independent claim 1 and have been addressed above. 

For all of the foregoing reasons, the prior art rejections are maintained. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M CONNER whose telephone number is (571)272-1486. The examiner can normally be reached noon - 8:30 PM Monday through Thursday and Saturday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SEAN M CONNER/Primary Examiner, Art Unit 2663